In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 No. 07-22-00078-CR


                    EX PARTE RODGER CLAYCOMB, RELATOR

                             ORIGINAL PROCEEDING

                                November 22, 2022
                          MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and DOSS, JJ.


      In light of the Opinion issued November 22, 2022 in Ex parte Claycomb, No. 07-

20-00238-CR, Relator’s writ of prohibition and this Court’s Order on Motion for

Emergency Stay issued in Ex parte Claycomb, 07-22-00078-CR on April 1, 2022, are

hereby rendered moot. Therefore, Relator’s writ and motion are both dismissed.




                                                      Lawrence M. Doss
                                                          Justice


Do not publish.